ORDER

PER CURIAM.
Appellant Kienstra Enterprises, Inc. (“Kienstra”) appeals from the trial court’s judgment granting Respondent Oak View Land and Cattle Company, Inc. d/b/a McDonald Insurance’s (“McDonald”) motion to dismiss. Kienstra raises three points on appeal. First, Kienstra argues the trial court erred in dismissing Kienstra’s claim for breach of contract because Kienstra pleaded facts sufficient for the court to infer consideration, and alternatively, lack of consideration can not be used to defeat the validity of a completed contract. Second, Kienstra argues the trial court erred in dismissing Kienstra’s claim for negligence because Kienstra adequately pleaded a broker-client relationship that includes a broker’s professional duty to obtain competitive insurance bids. Third, Kienstra argues the trial court erred in dismissing Kienstra’s claim for breach of fiduciary duty because Kienstra pleaded facts sufficient to show McDonald was Kienstra’s agent, and Kienstra relied on McDonald, giving rise to a fiduciary duty to obtain competitive insurance bids.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).